297 F.2d 32
In the Matter of S. O. S. SHEET METAL CO., Inc., Debtor-Appellee,Hackensack Plumbing Supply Co., Appellant.In the Matter of HUDIK-ROSS CO., Inc. (NEW YORK), Debtor,Hudik-Ross Inc. (New Jersey), Debtor-Appellee,Hackensack Plumbing Supply Co., Appellant.
Nos. 212-213.
Docket 27264.
Docket 27265.
United States Court of Appeals Second Circuit.
Argued December 13, 1961.
Decided December 18, 1961.

Frank Weinstein, of Weinstein & Levinson, New York City (Irving Steinman, Samuel Weinstein, New York City, on the brief), for appellant.
Samuel A. Arutt, of Handelsman, Arutt & Knox, New York City, for appellees.
Before LUMBARD, Chief Judge, and MOORE and HAYS, Circuit Judges.
PER CURIAM.


1
Hudik-Ross Co. Inc. (New York), Hudik-Ross Inc. (New Jersey) and S. O. S. Sheet Metal Co. Inc., filed petitions for an arrangement in the District Court for the Southern District of New York. Hackensack Plumbing Supply Co., a creditor of Hudik-Ross (New Jersey) and S. O. S., made application under § 32 of the Bankruptcy Act (11 U.S.C.A. § 55) for an order transferring the proceedings, insofar as they relate to Hudik-Ross (New Jersey) and S. O. S., to the District Court for the District of New Jersey. This application was denied. We affirm that disposition.


2
A motion under § 32 is addressed to the sound discretion of the judge. While discretion to retain jurisdiction "in the interest of justice" should be exercised with great caution and in few cases, the reasons given by Judge McGohey in the present case are sufficient to support the result which he reached.